Exhibit 10.26

 

EXECUTION VERSION

 

SUPPLEMENT NO. 1 dated as of June 11, 2019 to the Guarantee Agreement dated as
of April 5, 2019 (the “Guarantee Agreement”), among AMCOR LIMITED (ACN 000 017
372), AMCOR FINANCE (USA), INC., AMCOR UK FINANCE PLC, the other GUARANTORS from
time to time party thereto and JPMORGAN CHASE BANK, N.A., as Administrative
Agent.

 

 

A.                                    Reference is made to the 364-Day
Syndicated Facility Agreement dated as of April 5, 2019 (the “Facility
Agreement”), among Amcor Limited (ACN 000 017 372), an Australian public company
limited by shares with a registered office at Level 11, 60 City Road, Southbank,
Victoria 3006, Australia (“Amcor”), Amcor Finance (USA), Inc., a Delaware
corporation (“Amcor US”), Amcor UK Finance plc, a company incorporated under the
laws of England and Wales with company registration number 04160806 and its
registered office at Amcor Central Services Bristol, 83 Tower Road North,
Warmley, Bristol, BS30 8XP, United Kingdom (“Amcor UK” and, together with Amcor,
Amcor US and, on and after the Combination Transactions Closing Date, Bemis, the
“Borrowers”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent and Foreign Administrative Agent.

 

B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Facility Agreement and the Guarantee
Agreement, as applicable.

 

C.  The Guarantors have entered into the Guarantee Agreement in order to induce
the Lenders to extend credit to the Borrowers.  Clause (B) of
Section 5.11(a)(i) of the Facility Agreement provides that Amcor shall cause
each of New Amcor and Bemis to, and Section 5.12 of the Guarantee Agreement
provides that additional Subsidiaries may, become Guarantors under the Guarantee
Agreement by execution and delivery of an instrument in the form of this
Supplement.  Each of New Amcor and Bemis (each, a “New Guarantor”) is executing
this Supplement to become a Guarantor under the Guarantee Agreement in order to
induce the Lenders to make additional extensions of credit under the Facility
Agreement and as consideration for the maintenance of extensions of credit
previously made.

 

Accordingly, the Administrative Agent and each New Guarantor agree as follows:

 

SECTION 1.  In accordance with Section 5.12 of the Guarantee Agreement, each New
Guarantor by its signature below becomes a Subsidiary Guarantor (other than in
the case of New Amcor) and a Guarantor under the Guarantee Agreement with the
same force and effect as if originally named therein as a Subsidiary Guarantor
(other than in the case of New Amcor) and a Guarantor, and each New Guarantor
hereby agrees to all the terms and provisions of the Guarantee Agreement
applicable to it as a Subsidiary Guarantor (other than in the case of New Amcor)
and a Guarantor thereunder.

 

--------------------------------------------------------------------------------



 

Each reference to a “Subsidiary Guarantor” (other than in the case of New Amcor)
or a “Guarantor” in the Guarantee Agreement shall be deemed to include each New
Guarantor.  The Guarantee Agreement is hereby incorporated herein by reference.

 

SECTION 2.  Each New Guarantor represents and warrants to the Administrative
Agent and the Lenders that (a) the execution, delivery and performance by such
New Guarantor of this Supplement have been duly authorized by all necessary
corporate or organizational action and, if required, stockholder or other
equityholder of such New Guarantor, and that this Supplement has been duly
executed and delivered by such New Guarantor and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law, and (b) all representations and warranties set forth in the Facility
Agreement as to such New Guarantor (other than the representations and
warranties set forth in Section 3.05(b) and clause (i) of Section 3.08(a) of the
Facility Agreement) are true and correct.

 

SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original but all of which when taken together shall constitute a single
contract.  This Supplement shall become effective as to each New Guarantor when
it shall have been executed by the Administrative Agent and the Administrative
Agent shall have received a counterpart hereof that bears the signature of such
New Guarantor, and thereafter shall be binding upon such New Guarantor and the
Administrative Agent and their respective permitted successors and assigns, and
shall inure to the benefit of such New Guarantor, the Administrative Agent and
the other Guaranteed Parties and their respective permitted successors and
assigns, except that no New Guarantor shall have the right to assign or transfer
its rights or obligations hereunder or any interest herein (and any such
assignment or transfer shall be void) except as expressly provided in this
Supplement, the Guarantee Agreement and the Facility Agreement.  Delivery of an
executed counterpart of a signature page of this Supplement by facsimile,
electronic mail (in .pdf or .tif format) or other electronic imaging shall be
effective as delivery of a manually executed counterpart of this Supplement.

 

SECTION 4.  Except as expressly supplemented hereby, the Guarantee Agreement
shall remain in full force and effect.

 

SECTION 5.  THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK.

 

SECTION 6.  Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

2

--------------------------------------------------------------------------------



 

SECTION 7.  All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Guarantee Agreement.

 

SECTION 8.  Amcor plc is a public limited company duly incorporated under the
laws of the Bailiwick of Jersey.  Bemis Company, Inc. is a corporation duly
incorporated under the laws of the State of Missouri.

 

[Signature pages follow]

 

3

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each New Guarantor and the Administrative Agent have duly
executed this Supplement to the Guarantee Agreement as of the day and year first
above written.

 

 

 

AMCOR PLC,

 

 

 

 

By

 

 

 

/s/ Michael Casamento

 

 

Name: Michael Casamento

 

 

Title:   Executive Vice President, Finance and Chief Financial Officer

 

 

 

 

 

 

 

BEMIS COMPANY, INC.,

 

 

 

 

By

 

 

 

/s/ Ian Gibson Wilson

 

 

Name: Ian Gibson Wilson

 

 

Title: President

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent,

 

 

 

 

By

 

 

 

/s/ Tasvir Hasan

 

 

Name: Tasvir Hasan

 

 

Title: Executive Director

 

SIGNATURE PAGE TO SUPPLEMENT TO THE GUARANTEE AGREEMENT

 

--------------------------------------------------------------------------------